Robert L. Brown, Justice, dissenting. This decision infers negligence from the existence of some “soapy looking” substance on the bathroom floor. No proof was presented on how it got there — the appellant said in deposition that he did not know — or how long it had been on the floor. Yet, the majority reverses a summary judgment in favor of Southern Farm. This runs counter to longstanding case law: [T] he presence of a foreign or slick substance which causes a slip and fall is not alone sufficient to prove negligence. It must be proved that the substance was negligently placed there or allowed to remain. Diebold v. Vanderstek, 364 Ark. 78, 79, 799 S.W.2d 804, 805 (1990); see also Collyard v. American Home Assur. Co., 271 Ark. 228, 607 S.W.2d 666 (1980); LeMay v. W&R Corp., 262 Ark. 530, 558 S.W.2d 154 (1977). No such proof exists in this case. Nor are facts presented from which negligence of the appellees could be reasonably inferred. Diebold v. Vanderstek, supra; McKay v. St. Paul Ins. Co., 289 Ark. 467, 711 S.W.2d 834 (1986). In a related vein, we have held that the mere fact that a patron slips and falls in a store does not give rise to an inference of negligence. Dye v. Wal-Mart Stores, Inc., 300 Ark. 197, 777 S.W.2d 861 (1989); Johnson v. Arkla, Inc., 299 Ark. 399, 771 S.W.2d 782 (1989); Skaggs Co. v. White, 289 Ark. 434, 711 S.W.2d 819 (1986); Safeway Stores, Inc. v. Willman, 289 Ark. 14, 708 S.W.2d 782 (1989). We have affirmed summary judgment in favor of the premises owner where the plaintiff could not show that the owner had knowledge that the substance was on the floor or parking lot and where circumstances did not exist from which that knowledge could be inferred. Sanders v. Banks, 309 Ark. 375, 830 S.W.2d 861 (1992) (fall occurred due to a “brown, slimy substance”); Diebold v. Vanderstek, supra (fall blamed on a “green, slimy substance”). Similarly, in Bank of Malvern v. Dunklin, 307 Ark. 127, 817 S.W.2d 873 (1991), we reversed a jury verdict in favor of the injured party due to the absence of substantial evidence on how the faulty substance, presumably water, got on the floor. We could only speculate on this point which was sufficient to sustain a verdict. The same is true in the present case. Shrum stated he did not know how the “soapy looking” substance he slipped on got on the floor, and we are left to speculation. This is not a situation such as we had in Boykin v. Mr. Tidy Car Wash, Inc., 294 Ark. 182, 741 S.W.2d 782 (1989). In Boykin, an employee was rinsing soap off of cars six feet away from where Boykin slipped on soapy water. Knowledge on the employer’s part under those circumstances could readily be inferred. Here, there was nothing shown to suggest to Southern Farm that something was amiss. The mere presence of a plastic soap container in the restroom does not require a trial on the merits. Knowledge of a suspect substance can be inferred from the length of time that it is on the floor, but we have held that the duration must be substantial. Bank of Malvern v. Dunklin, supra; Johnson v. Arkla, Inc., supra; Johnson & Kroger v. Hemphill, 245 Ark. 699, 434 S.W.2d 818 (1968). In Johnson v. Arkla, Inc., we cited authority to the effect that one or two hours might not be sufficient time from which to infer knowledge and, therefore, negligence. In the case before us, no proof of duration was submitted by the appellant. In sum, there was no proof of previous problems with soap in the bathroom, no proof that a representative of the responsible party had any knowledge of a restroom problem, nothing to evidence that the responsible party had anything to do with the substance on the floor, and no showing that the “soapy looking” substance had been on the floor for any period of time. We are left, thus, to raw speculation. Under comparable facts, the South Carolina Court of Appeals affirmed a directed verdict when the plaintiff had alleged a slip and fall on an “oily substance” in a restroom. Dennis v. Wal-Mart Stores, Inc., 392 S.E.2d 810 (S.C.App. 1990). The Court stated: In the instant case, there was no evidence that the oily substance was caused by a specific act of Wal-Mart or that Wal-Mart had actual or constructive knowledge that the oily substance was on the restroom floor. 392 S.E.2d at 811. So it is in the case at hand. What the majority is requiring henceforth is an endless procession of restroom inspections, and that may not even be sufficient because under the opinion a showing of how the substance got on the floor and its duration are discounted. The fact that soap was in a plastic container in the bathroom and the mere possibility that Paul Mourot may have missed seeing soap on the floor (he says he did not) are enough to send the matter to trial, according to the majority. I would require something more. Dudley, J., joins in this dissent.